DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 1-5 and 7 are drawn to structural features of an optical device for electric field control, classified in CPC class code G02F 1/13394.
Group II.  Claim 6 is drawn to process steps for a method of manufacturing an optical device involving imprinting, classified in CPC class code B29C 33/424.

Distinct Process of Making and Product Made
The inventions of Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed is not an obvious process of making the product, and the process as claimed can be used to make another materially different product, or (2) that the product as claimed can be made by another materially different process.  See MPEP § 806.05(f).
In the present case, the product as claimed can be made by another materially different process, in that the process of Group II requires imprinting, which the product of Group I does not require.  The product of Group II merely requires a partition wall separating adjacent spaces, and thus could be made, for example, by photolithography (see, e.g., JP 2015-054402 A, cited in the IDS of 6/4/2020).
Therefore, the inventions are distinct, as explained above, and due to their differences, it is necessary to search for each of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, i.e., necessitating different search queries.
Furthermore, there is nothing of record to show the inventions as claimed to be obvious variants of each other.
Thus, there is a serious search burden on the examiner if such claims are not restricted, for at least the reasons explained above, including with regard to the separate classification and different fields of search for the claims.

Applicant’s Response Information
Applicant is advised that the reply to this requirement to be complete must include:  (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (as recited above).
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Notice of Potential Rejoinder of Process Claims
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a non-elected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Telephone Call – Provisional Election
By telephone call on 1/24/2022, Applicant’s representative provisionally elected Group I, corresponding to Claims 1-5 and 7, without traverse.  Claim 6 is hereby withdrawn as being drawn to a non-elected invention (Group II).  Confirmation of this election must be made in Applicant’s written reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 recites the phrase:  “wherein the fine uneven layer and the conductive layer are formed between both of the substrates and the partition wall”.  After the word “between”, there are three elements referred to:  (1) first substrate, (2) second substrate, and (3) partition wall.  The word “between” is a preposition which ordinarily indicates a positional relationship of something in relation to two other things.  Thus, it is unclear what is meant by the fine uneven layer and conductive layer being between three things:  the first substrate, the second substrate, and the partition wall.  For examination, this phrase will be treated as:  “wherein the fine uneven layer and the conductive layer are formed between one of the substrates and the partition wall, and are also formed between the other of the substrates and the partition wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, US 2007/0046623.
Regarding Claim 1, Song discloses:  An optical device comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
substrates provided opposite to each other (substrates 10 and 20 are provided opposite to each other; paragraphs [0053], [0058], [0083] and FIG. 9 of Song);
a partition wall formed between opposing faces of the substrates and configured to separate adjacent spaces (barrier ribs 14 [see especially the central barrier rib 14] are formed between opposing faces of substrates 10, 20 and are configured to separate adjacent spaces; paragraphs [0053], [0061], [0083] and FIGS. 4, 9 of Song); and
a fluid filled in the spaces separated by the partition wall and containing an electric field control material (the spaces separated by barrier ribs 14 contain a fluid for at least the reason that movement of electrophoretic particles 12 within the spaces is permitted and intended to occur; paragraphs [0105], [0114], [0118] and FIGS. 4, 9, 11A-11D, 13A-13D of Song);
wherein the optical device further comprises, between at least one of the substrates and the partition wall, a fine uneven layer having fine uneven shapes (micro protrusion member 30a is formed between substrate 20 and central barrier rib 14, for at least the reason that a straight line can be drawn between substrate 20 and central barrier rib 14 which passes through micro protrusion member 30a; paragraphs [0053], [0054], [0070] and FIG. 9 of Song) and a conductive layer formed according to a shape of the fine uneven layer (first electrode 21 is also formed between substrate 20 and central barrier rib 14, for at least the reason that a straight line can be drawn between substrate 20 and central barrier rib 14 which passes through first electrode 21, and first electrode 21 is formed according to a shape of micro protrusion member 30a for at least the reason that an upper surface of micro protrusion member 30a is flat and both the upper and lower surfaces of first electrode 21 are flat; paragraph [0060] and FIG. 9 of Song).

Regarding Claim 3, Song discloses:  wherein an average height of unevenness of the fine uneven layer is 30 nm or more (a thickness of the micro protrusion members is preferably between 10 nm and 10 µm [10000 nm]; see paragraph [0056] and Claim 7 of Song and compare to column 6, lines 27-36 and Claim 7 of the issued patent US 7,751,115 corresponding to US 2007/0046623 in which an error regarding the micrometer units has been corrected).

Regarding Claim 4, Song discloses:  wherein the uneven shapes of the fine uneven layer are formed by imprint (applied material is pressed using a mold 50 having predetermined grooves, thereby realizing various protrusion shapes of the micro protrusion member [30]; paragraph [0077] and FIGS. 8A-8C of Song).

Regarding Claim 5, as best understood, Song discloses:  wherein the fine uneven layer and the conductive layer are formed between both of the substrates and the partition wall (both the micro protrusion member 30a and the first electrode 21 have corresponding components micro protrusion member 30b and the second electrode 11 at a lower side of the device of Song, and positioned relative to the substrate 10; paragraphs [0053], [0054], [0060], [0070] and FIG. 9 of Song).

Regarding Claim 7, Song discloses:  An electronic device comprising an optical device according to claim 1 (the components of Song may be utilized in an electronic paper display device; Abstract and paragraphs [0019], [0020] of Song).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song, or alternatively, as being unpatentable over Song in view of Nishida et al., US 2008/0129933.
Regarding Claim 2, Song does not appear to disclose a specific numerical value of the unevenness spacing such that:  wherein an average distance between unevennesses of the fine uneven layer is 50 to 300 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Song discloses nanometer scale features for the encapsulated elements, specifically the micro protrusion member 30 having a thickness is between 10 nm and 10 µm, micro particles having a size of 10 nm to 10 µm, and electrophoretic particles having a size of 100 nm to 100 µm, and a low-micrometer scale for the surrounding structure which includes barrier ribs 14 having 10 to 500 µm thickness (see paragraphs [0056], [0062], [0074] and FIG. 9 and Claim 7 of Song and compare to column 6, lines 27-36 and column 7, lines 25-30 and column 8, lines 43-58 and Claim 7 of the issued patent US 7,751,115 to Song in which an error regarding the micrometer units has been corrected).  Furthermore, Song discloses the known effect of the micro protrusions [fine uneven structures], which is that by providing the micro protrusions, a contact area between the electrophoretic particles 12 and the first and second electrode 21 and 11 is reduced, thereby making it possible to separate the electrophoretic particles 12 from the first and second electrode 21 and 11 even using a lower driving voltage (see, e.g., paragraph [0054] of Song).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed nanometer range for the micro protrusion member [fine uneven layer] of Song in accordance with mere routine discovery of workable or optimum ranges, i.e., an average distance which is accommodated by the encompassing structure, and which achieves an optimal effect of the particle-electrode separation and lower driving voltage.
Furthermore, Nishida is related to Song with respect to electronic paper display device, and Nishida teaches:  wherein an average distance between unevennesses of the fine uneven layer is 50 to 300 nm (an interval between the apexes of a plurality of pyramidal projections are preferably in the range of 100 to 300 nm; paragraphs [0087], [0088] and FIGS. 3B, 35 of Nishida).
Therefore, it would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to select the average distance between unevennesses of Nishida for the micro protrusion member [fine uneven layer] of Song because such distances provide a high anti-reflection function, and thereby enable a transmissivity of almost 100% with respect to light in the overall measurement wavelength range of 300 to 780 nm [thereby providing a bright display due to high transmission in the visible light range], as taught in paragraphs [0076], [0087] of Nishida.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872